DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 - 19 are pending.
Claims 1 - 19 are rejected.
Claims 4 are objected.
Claim Objections
Applicant is advised that should claim 1 (i.e. feedstock contains 1-45 %w/w), be found allowable, claim 4 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised the preliminary amendment document filed June 19, 2020, 2011 was not in compliance with the requirement of 37 CFR 1.121 or 1.4.  Specifically, the proper status identifier for claim 17 was not present.  However, in the interest of compact prosecution the Examiner consider the response to be a valid response and examined the all pending claims.  In any future amendment Applicant is required to submit a complete listing of the claims and their status.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):




Claims 11 and 12 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 11, step c recited “the oil phase”.  The claim lacks clarity because merely reciting “the oil phase” does not involve an action, which is required for process claims.  For this reason the claim lack clarity and is indefinite.
Claim 12 is rejected for being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 9 and 14 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kalnes (US 2013/0310620) in view of Kreps (Eur. J. Lipids Sci. Technol., 2014).
The rejected claims cover, inter alia, a process for production of free fatty acids, the process comprising the steps of: a. providing a feedstock containing a blend of: algal oil and fat, wherein the feedstock contains 1-45 % w/w algal oil; b. hydrolysing the feedstock to obtain at least an oily phase; c. recovering the oily phase; and d. distilling the oily phase for recovering free fatty acids contained therein.
Dependent claims 2 and 4 further limit the algal oil.  Dependent claims 3 and 14 limits the fat.  Dependent claims 5 – 7, 17 and 18  further limit the process.  Dependent clams 8, 9, 15 and 19 further limit the feedstock.
However, Kalnes discloses a process for producing paraffins from renewable feedstocks has been developed in which a hydrolysis process is integrated with the 
The difference between the instantly claimed invention and Kalnes is as follows: the amount of algal oil, the amount of chlorophyll in the feedstock; the amount of phosphorus in the feedstock.
However, with regards to the amount of algal oil, the Examiner turns to the teaching of Kalnes.  The prior art of Kalnes discloses that their feedstock is comprised 
With regard to the amount of chlorophyll in the feedstock, and the amount of phosphorous in the feedstock; the amount of phosphorus in the feedstock, the Examiner turns to the teaching of Kalnes in view of Kreps.  It is generally known by one of ordinary skill in the art at the time of the instantly claimed invention that algal oil as a natural source contains chlorophyll and phosphorous.  Kreps discloses that rapeseed oil and sunflower oil comprise chlorophyll. (Tables 1, - 3).  As such, based on the teaching of Kalnes and Kreps, the feedstock of Kalnes implicitly contains some level of chlorophyll and phosphorus.  Furthermore, to adjust the proportions of the different feedstock components is regarded as routine.  When the general condition of a claim are disclosed in the prior art, it is not inventive to discover optimum of workable ranges by routine experimentation.  In re Aller, 220 F.@D 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Claim Rejections - 35 USC § 103
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kalnes (US 2013/0310620).
The rejected claims cover, inter alia, a method of producing renewable fuel, the method comprising: a. providing a feedstock containing a blend of: algal oil and 
Dependent claim 12 further limits the algal oil in the feed stock.
However, Kalnes discloses a process for producing paraffins from renewable feedstocks has been developed in which a hydrolysis process is integrated with the hydroprocessing step, producing products suitable for use as transportation fuels. Integration allows the use of common equipment which minimizes cost, raw material consumption, and energy requirements.  (abstract).  Paragraphs [0016] and [0021] – [0026] and examples 2 and 3, discloses a method for producing fuel from a mixture of lipid sources that comprises algal oil and a portion of free fatty acid (FFA).  In the process of Kalnes, a feedstock of marine algae was hydrolyzed.  (Example 3).  The formed oil is separated by distillation to form a fraction of FFA.  ([0025]). The formed FFA is further hydrodeoxygenated into diesel and jet fuels.  ([0025]) & [0092]).  ]).  The feedstock of Kalnes contains glycerides.  Kalnes teaches that by “glyceride-containing feedstock,” we mean a stream comprising at least 5 wt% total glycerides by dry weight, or at least 10 wt%, or at least 20 wt%, or at least 30 wt%, or at least 40 wt%, or at least 50 wt%. By “free fatty acid stream substantially free of glycerol, water, and metals” we 
The difference between the instantly claimed invention and Kalnes is as follows: the amount of algal oil in the feedstock.
However, with regards to the amount of algal oil in the feedstock, the Examiner turns to the teaching of Kalnes.  The prior art of Kalnes discloses that their feedstock is comprised of a portion of algal oil and a portion of free fatty acids.  ([0021]). Therefore, the ratio of algal oil can be affected via routine experimentation by the ordinary artesian skilled in the art before the effective filing date of the instantly claimed invention.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Claim Rejections - 35 USC § 103
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kalnes (US 2013/0310620) in view of Kreps (Eur. J. Lipids Sci. Technol., 2014).
The rejected claims cover, inter alia, a method of removing chlorophyll from a feedstock comprising: a. providing a feedstock comprising a blend of: algal oil and fat, wherein the feedstock contains 1-45 % w/w algal oil; b. hydrolysing the feedstock to obtain at least an oily phase; c. recovering the oily phase; and d. distilling the oily phase.
However, Kalnes discloses a process for producing paraffins from renewable feedstocks has been developed in which a hydrolysis process is integrated with the 
The difference between the instantly claimed invention and Kalnes is as follows: the amount of algal oil, and removal of chlorophyll.
However, with regards to the amount of algal oil, the Examiner turns to the teaching of Kalnes.  The prior art of Kalnes discloses that their feedstock is comprised of a portion of algal oil and a portion of free fatty acids.  ([0021]). Therefore, the ratio of algal oil can be affected via routine experimentation by the ordinary artesian skilled in the art before the effective filing date of the instantly claimed invention.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
With regards to removal of chlorophyll the Examiner turns to the teaching of Kalnes and Kreps.  It is generally known by one of ordinary skill in the art at the time of the instantly claimed invention that algal oil as a natural source contains chlorophyll.  Kreps discloses that rapeseed oil and sunflower oil comprise chlorophyll. (Tables 1, - 3).  As such, based on the teaching of Kalnes and Kreps, the feedstock of Kalnes implicitly contains some level of chlorophyll.  Furthermore, although Kalnes does not specifically In re Fitzgerald, 619 F.2d 67,205 USPQ 594 (CCPA 1980). See also In re Best, 195 USPQ 430,433 (CCPA 1977) as to the providing of this rejection under 35 USC 103.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 9,222,112 (Apt et al.).
The rejected claim covers, inter alia, free fatty acid fraction comprising at least 95% free fatty acids having carbon number C14 – C28.
Apt discloses free fatty acid product the falls within the claim.  (Tables 5 – 11).
Applicant is reminded that claim 10 is claimed in a Product-by-Process format.  The PTO takes the following position with respect to Product- by-Process claims.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). 
Accordingly, applicant's claim is considered a product claim, and the process steps do not have any weight, if the product is known over prior art.  In this case the product or composition is known from Apt.  Therefore, the claim is obvious in view of the prior art.
Claim Rejections - 35 USC § 103
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 8,420,349 (Kralovee et al.).
The rejected claim covers, inter alia, free fatty acid fraction comprising at least 95% free fatty acids having carbon number C14 – C28.
Kralovee discloses free fatty acid product the falls within the claim.  (Table 6).
prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). 
Accordingly, applicant's claim is considered a product claim, and the process steps do not have any weight, if the product is known over prior art.  In this case the product or composition is known from Kralovee.  Therefore, the claim is obvious in view of the prior art.
Claim Rejections - 35 USC § 103
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0102802 (Sathish et al.).
The rejected claim covers, inter alia, free fatty acid fraction comprising at least 95% free fatty acids having carbon number C14 – C28.
Apt discloses free fatty acid product the falls within the claim.  (Example 5).
Applicant is reminded that claim 10 is claimed in a Product-by-Process format.  The PTO takes the following position with respect to Product- by-Process claims.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698,227 USPQ 964, 966 (Fed. Cir. 1985). The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221,223 (CCPA 1979). "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). 
Accordingly, applicant's claim is considered a product claim, and the process steps do not have any weight, if the product is known over prior art.  In this case the product or composition is known from Sathish.  Therefore, the claim is obvious in view of the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067.  The examiner can normally be reached on Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622